Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U,S,C, SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Liqtech International, Inc, (the “Company”) on Form 10-Q for the period ended March31, 2017 as filed with the U,S, Securities and Exchange Commission on the date hereof (the “ Report ”), the undersigned hereby certifies pursuant to 18 U,S,C, Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1,The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2,The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: May 15, 2017 By:/s/ Soren Degn Name: Soren Degn Title: Chief Financial Officer and Principal Financial andAccounting Officer A signed original of this written statement required by Section 906, or other document authentications, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to the Company and will be retained by the Company and furnished to the U,S, Securities and Exchange Commission or its staff upon request.
